Citation Nr: 0333936	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  97-27 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability. 

2.  Entitlement to service connection for a right leg 
disability. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

4.  Entitlement to service connection for migraine headaches.  

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for defective vision. 

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder other than post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.   
 
A January 1996 rating decision, in part, denied the veteran's 
claim for service connection for teeth extraction.  The 
veteran submitted a notice of disagreement with this decision 
in December 1996, and an August 1997 statement of the case 
addressed, among other issues, the claim for entitlement to 
service connection for teeth extraction.  A VA Form 9 was 
received in September 1997, but the veteran did not specify 
therein which issues he wished to the appeal to the Board.  A 
statement received in June 2000 from the veteran expressed 
disagreement with the denial of service connection for post-
traumatic stress disorder, migraine headaches and defective 
vision, but did not reference the issue of entitlement to 
service connection for teeth extraction.  Moreover, no 
testimony was presented with respect to the issue of 
entitlement to service connection for teeth extraction at an 
August 2000 hearing, and the veteran's representative did not 
refer to this issue in her January 2003 presentation on 
behalf of the veteran.  Given the above, the Board concludes 
that the veteran has not perfected an appeal of entitlement 
to service connection for teeth extraction.  Accordingly, 
this issue is not before the Board for appellate 
consideration. 

A November 1978 rating decision in pertinent part denied the 
veteran's claims for entitlement to service connection for 
defective vision and a nervous condition.  As the veteran did 
not perfect an appeal with respect to this decision, it is 
"final."  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Thus, 
the veteran must submit new and material evidence to reopen 
these claims, and the issues have been listed on the title 
page in a manner to reflect this fact.  The November 1978 
decision did not adjudicate the issue of service connection 
for PTSD.  The RO has based the current denial of service 
connection for PTSD based on a de novo review of the record.  
The Board concurs and will base the current decision 
regarding the claim for service connection for PTSD on a 
review of the entire record.


REMAND

The veteran has indicated that he received medical treatment 
during service.  A review of the records shows that the only 
service medical records on file are the entrance and 
separation examinations and an October 1951 re-enlistment 
examination which were specifically requested by the RO and 
furnished by the National Personnel Records Center in St. 
Louis, Missouri in 1992.  The Board finds that an attempt 
should be made to locate any additional service medical 
records.  Likewise the veteran's dates of service in Korea, 
and his unit have not been verified.

Subsequent to April 2000 VA psychiatric examination, VA 
outpatient records revealed a diagnosis of PTSD.  A review of 
the record indicates that there may be pertinent medical 
evidence, which has not been obtained.

With respect to the other issues on appeal, the Board notes 
that in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (hereinafter Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a request for evidence pursuant 
to the Veterans Claims Assistance Act of 2000 (hereinafter 
VCAA) is misleading and detrimental to claimants whose claims 
are prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development with respect to the 
issues discussed in the previous paragraph, the regional 
office must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should request the veteran to 
furnish the approximate dates he was 
treated during service for any of the 
disabilities in issue, locations, units 
to which he was assigned and name of the 
treating medical facility.  He should 
indicate whether he was hospitalized for 
any of these disorders.  He should be 
asked to furnish the dates he served in 
Korea.  

He should be furnished the appropriate 
release of information forms in order to 
obtain copies of all VA and private 
medical records pertaining to treatment 
for the disabilities in issue covering 
the period following his release of 
active duty to the present.  These 
documents should include records from San 
Juan Regional Office Hospital, Dr. 
Curbelo, and two other physicians he 
listed on VA form 21-526 received in July 
1978 whom he indicated treated him 
following service through 1978.  

3.  The RO should request the treatment 
record from the Mayaquez clinic covering 
the period from September 2000 to the 
present.

4.  The RO should request the National 
Personnel Records Center to conduct a 
search for any additional service 
treatment records and personnel records 
and to verify the dates the veteran 
served in Korea and the unit to which he 
was assigned.  The dental records dated 
in March 1952 reflect that he served with 
L Co. 2nd Bn. 65th Infantry.  This was 
confirmed by the veteran.  If applicable 
a search of the hospital admission cards, 
Surgeon General, Department of the Army 
should be conducted

5.  Request the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to determine whether the 
veteran's stressors can be corroborated.  
In contacting this facility, please 
provide USASCRUR with a description of 
the alleged stressors identified by the 
veteran, namely, numerous encounters with 
the enemy while serving in Korea 
particularly in January and February 1951 
as indicated in his September 15, 1999 
letter and during his hearing.  The 
veteran served with L Co. 2nd Bn., 65th 
Infantry, Third Division.  His DD 214 
shows that his Military Occupation 
Specialty (MOS) was an Automatic 
Rifleman.  

6.  The RO is requested to make a 
determination as to whether the veteran 
was engaged in combat.

7.  If any stressor is verified, VA 
examinations should be performed by a 
psychologist and a psychiatrist in order 
to determine the nature, severity, and 
etiology of any psychiatric illness, to 
include PTSD.  The RO is to inform the 
examiners that only an inservice stressor 
which has been verified may be used as a 
diagnosis for PTSD.  The claims folder 
and a copy of this Remand must to be made 
available to the examiners in conjunction 
with the examination.  All indicated 
tests are to be conducted.  If the 
diagnosis of PTSD is deemed appropriate, 
the VA psychiatrist should specify 
whether the verified stressor is 
sufficient to produce PTSD, and whether 
there is a link between the current 
symptomatology and the inservice stressor 
found to be established by the record.  
Send the claims folder to the examiners 
for review.

8.  Following any additional deemed 
appropriate by the Ro, the Ro should 
readjudicate the veteran's claims.  If 
any of the claims on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters  the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




